DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In re claim 1, applicant claims a food injection system comprising needles to allow liquid through a fluid reservoir to be poured down into for quick and through cooking of food.
	It’s unclear if the fluid reservoir is to be considered part of the food injection system or if applicant is intending the liquid within the reservoir (separate from the system) to be poured into the needles.  Further it’s unclear how the injection of fluid ensures quick and through cooking of food.
	With respect to claim 2, the claim is structured as an independent claim but seems to intend to refer back to the apparatus of claim 1.  Further applicant uses the term “consisting of” which limits the structures that can be present in the apparatus.  Specifically, if the apparatus consists of a spatula attachment and a thermometer the apparatus could not have a reservoir, needles, etc.  Therefore, it’s unclear if applicant intends to use the term consists of or not.
	With respect to claim 3, again the claim is structured as a third independent claim but appears to intend to refer back to the apparatus of claim 1.  Further, applicant claims a top part has an oval shape with walls made like a cup.  It is unclear what component has a top part with an oval shape.
	Therefore, for examination purposes examiner will draft a set of claims that applicant may adopt and use as a starting point to make amendments to the claims (please keep in mind appropriate marking showing changes must be included, please see the sample response format of the link in the beginning of the office action):

1.	An injection system for injecting seasoning solutions into meat comprising:
	a plurality of needles to create holes and dispense the seasoning solution into the meat; and
	a reservoir to hold the seasoning solution and supply the seasoning solution to the needles.

2.	The injection system of claim 1 further comprising:
	a spatula attachment to prevent food from sticking to the device; and
	a thermometer for measuring the temperature of the meat.

3. 	The injection system of claim 1 further comprising:
	the reservoir including a plurality of walls making a cup shape, said cup shape being an oval shape to hold small amounts of the seasoning solution to be dispersed through said needles.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. PG-Pub 2012/0270485 to Doyle.
	Doyle discloses an injection system for injecting seasoning solutions into meat comprising:
	a plurality of needles (needles (3)) to create holes and dispense the seasoning solution into the meat; and
	a reservoir (interior portion of combination of housing (1) and manifold (2) as seen in figure 1 and described in paragraph [0024]) to hold the seasoning solution and supply the seasoning solution to the needles. (See paragraph [0025])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2012/0270485 to Doyle in view of U.S. PG-Pub 2015/0093480 to Biever.
Doyle discloses the injection system of claim 1 further comprising:
	a spatula attachment (release plate (4)) to prevent food from sticking to the device (release plate (4) prevents the food from contacting and sticking through manifold (2)).
Doyle however fails to disclose a thermometer for measuring the temperature of the meat.
Biever however discloses another barbecue seasoning apparatus which includes an injection apparatus with similar structure (syringe with a 3-pronged hollow tined fork).  Biever also teaches it is known to provide the injection apparatus with a food thermometer attachment to allow a user to use the tool to also measure the temperature of the meat being cooked to ensure it is cooked to a desirable temperature.
Therefore, examiner asserts it would have been obvious to one having ordinary skill before the effective filing date to include a thermometer (either as a single combined structure or as an extra attachment) in order to allow the user to not only marinade/inject a meat with seasoning while also allowing the tool to be useful for determining the temperature of the meat.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pg-Pub2012/0270485 to Doyle.
	Doyle discloses the injection system of claim 1 further comprising:
	the reservoir including a plurality of walls (the housing (1) is formed of plural walls) making a cup shape (housing (1) when upside down is cup shaped and allows seasoning liquid to be poured into it for being dispensed through the needles) to hold small amounts of the seasoning solution to be dispersed through said needles.
	Doyle however fails to specifically disclose any portion of the cup shape being oval in shape.
	However, it has been held that the configuration of a claimed object was a matter of choice which a person having ordinary skill in the art before the effective filing date would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
	Please note in the instant case applicant has not claimed any specific criticality for the oval shape of the apparatus.  Accordingly, one skilled in the art before the effective filing date would have found it obvious that any portion of the housing (1) with the exception of the threaded portion could be oval in shape for ergonomic/aesthetic reasons without changing the manner of operation of the apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #3,149,555 to Baum et al, U.S. PG-Pub 2010/0178398 to Wai et al., U.S. PG-Pub 3,581,651 to Johnson, U.S. Patent #5,437,224 to Morgan, and U.S. PG-Pub 2010/0105307 to Zimmerman disclose apparatuses with relevant structures and components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        ammo